DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 21, 2022 has been entered. Claims 1, 3, 8, 10, 15, 17 have been amended. Claims 1-20 are currently pending in the application. 
With regard to the 35 U.S.C 112(b) rejection directed towards claims 3, 10 and 17, the rejection is hereby withdrawn in view of the amendments to claim 3, 10, and 17. 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Abbas (U.S Pub # 20210160162).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S Pub # 20140101100) in view of Abbas (U.S Pub # 20210160162).
With regards to claim 1, Hu discloses a system comprising:
a memory storing processor-executable program code; and
a processor to execute the processor-executable program code in order to cause the system to:
	receive an indication of at least one metric related to a data storage process for each of a plurality of database service instances ([0077] each database server instances periodically reports its performance metrics to the global data services framework), the plurality of database service instances being hosted by a cloud services infrastructure providing data storage space for the plurality of database service instances (Fig. 1 [0022] cloud infrastructure hosting a plurality of database server instances);
	determine, based on the received indication of the at least one metric related to a data storage process for a first database server instance of the plurality of database service instances, an amount of the data storage space consumed by the first database service instance ([0082-0083] performance metrics may include current CPU utilization, memory size and current consumption); and
	a record of the determined amount of the data storage space consumed by the first database service instance ([0035] generates and publishes events for clients in the local region according to performance metrics it receives from all instances in the cloud)
Hu does not disclose however Abbas discloses:
determine, based on the received indication of the at least one metric related to a data storage process for a first database server instance of the plurality of database service instances, an amount of the data storage space provided by the cloud services infrastructure that is consumed for the data storage process for the first database service instance ([0082-0083] performance metrics may include current CPU utilization, memory size and current consumption) (Abbas 20210160162 [0059] cloud utilization estimating module processes the resource usage data. By way of example, the monotonic estimator 403 calculates CPU utilization {avg: 10%, max: 50%}, memory utilization {avg: 5, max: 30}, bandwidth {total: 10030}, and instance utilization hours {total: 12}. In this example, the application 109 started, and shut down from time to time such that the application 109 only ran 12 hours during the two weeks. The cloud utilization estimating module 201 extracts the current total amount of CPU and Memory assigned to the instance: assigned cpu->{total: 16}, and assigned_memory->{total: 32}); and
store in a persistent data storage device that is distinct and separated from the cloud services infrastructure ([0048] access to metrics via a local storage or memory component).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the metric system of Hu by the system of Abbas to determine how much cloud usage a database instance has consumed.
	One of ordinary skill in the art would have been motivated to make this modification in order to receive resource usage data for an instance of an application that relates to one or more resources of the cloud computing infrastructure (Abbas [0003]).
	Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Hu further discloses:
wherein the determining of the amount of the data storage space consumed is executed for each of the plurality of database service instances ([0077, 0082-0083] each database server instance reports its performance metrics which may include current CPU utilization, memory size and current consumption).
Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
Claims 3-4, 7, 10-11, 14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S Pub # 20140101100) in view of Abbas (U.S Pub # 20210160162) and in further view of McAlister (U.S Pub # 20110099147).
With regards to claim 3, Hu does not disclose however McAlister discloses:
wherein the storage process comprises a data backup including both a data backup component and a log backup component ([0063-0064] backup logs and backup component).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the metric systems of Hu and Abbas by the backup system of McAlister to backup each database server instance.
	One of ordinary skill in the art would have been motivated to make this modification in order to have data or database instance backup and recovery mechanisms in place in case of failure (McAlister [0002]).
	Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
With regards to claim 4, Hu does not disclose however McAlister discloses:
wherein the data storage process relates to a data backup for each respective database service instance of the plurality of database service instances ([0034] each instance may have at least one backup or copy).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the metric systems of Hu and Abbas by the backup system of McAlister to backup each database server instance.
	One of ordinary skill in the art would have been motivated to make this modification in order to have data or database instance backup and recovery mechanisms in place in case of failure (McAlister [0002]).
	Claims 11 and 18 correspond to claim 4 and are rejected accordingly. 
With regards to claim 7, Hu does not disclose however McAlister discloses:
wherein an application programming interface (API) of the cloud services infrastructure is used in making a request for the indication of the at least one metric ([0010, 0034] may use APIs to make a request to a control plane for specific functions with respect to a data repository such as relevant metrics).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the metric systems of Hu and Abbas by the backup system of McAlister to allow developers to modify parameters using APIs to change configuration
	One of ordinary skill in the art would have been motivated to make this modification in order for users to dynamically or automatically adjust the parameters for a database instance (McAlister [0002]).
	Claims 14 and 20 correspond to claim 7 and are rejected accordingly.
Claims 5-6, 12-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S Pub # 20140101100) in view of Abbas (U.S Pub # 20210160162) and in further view of Dang (U.S Pub # 20200351151).
With regards to claim 5, Hu does not disclose however Dang discloses:
receiving a request for a value of the amount of the data storage space consumed by the first database service instance for a particular period ([0048] the metric component may acquire the requested metrics that may be used to generate visualizations by the alert intelligence interface. [0054] collection of visualizations may include an active processes field 182, a free random-access memory (RAM) field 184, a central processing unit (CPU) usage graph 186, a free disk graph 188, an active users field 190, a total method requests per second field); and
replying, in response to the request, with an indication of the value of the amount of the data storage space consumed by the first database service instance for the particular period based on the stored record (Fig. 8 [0056] In addition to the data fields, the collection of visualizations 180 may include time series graphs (e.g., CPU usage graph 186, a free disk graph 188) that represents a collection of data over a period of time).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the metric system of Hu and Abbas by the system of Dang to locally store performance metrics on a persistent memory device.
	One of ordinary skill in the art would have been motivated to make this modification in order to explore available metric related to an alert generated for one or more configuration items of a computer network (Dang [0024]).
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
With regards to claim 6, Hu does not disclose however Dang discloses:
wherein the request is received from and the response is provided to a reporting service ([0054] provided for previsualizations by the alert intelligence interface).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the metric system of Hu and Abbas by the system of Dang to locally store performance metrics on a persistent memory device.
	One of ordinary skill in the art would have been motivated to make this modification in order to explore available metric related to an alert generated for one or more configuration items of a computer network (Dang [0024]).
	Claim 13 corresponds to claim 6 and is rejected accordingly.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166